Case 3:20-cv-00756-DMS-AHG Document 27-1 Filed 04/27/20 PageID.937 Page 1 of 2



   1   STRUCK LOVE BOJANOWSKI & ACEDO, PLC
       Daniel P. Struck, AZ Bar #012377
   2   (admitted pro hac vice)
       Rachel Love, AZ Bar #019881
   3   (admitted pro hac vice)
       Nicholas D. Acedo, AZ Bar #021644
   4   (admitted pro hac vice)
       Jacob B. Lee, AZ Bar #030371
   5   (admitted pro hac vice)
       3100 West Ray Road, Suite 300
   6   Chandler, Arizona 85226
       Tel.: (480) 420-1600
   7   Fax: (480) 420-1695
       dstruck@strucklove.com
   8   rlove@strucklove.com
       nacedo@strucklove.com
   9   jlee@strucklove.com
  10   WITHAM MAHONEY & ABBOTT, LLP
       Matt Mahoney, Esq., CA Bar # 211184
  11   401 B Street, Suite 2220
       San Diego, CA 92101
  12   Tel.: (619) 407-0505
       Fax: (619) 872-0711
  13   mahoney@wmalawfirm.com
  14   Attorneys for Defendant-Respondent LaRose
  15                             UNITED STATES DISTRICT COURT
  16                            SOUTHERN DISTRICT OF CALIFORNIA
  17   Adrian Rodriguez Alcantara, et al.,          NO. 3:20-cv-00756-DMS-AHG
  18                      Plaintiffs-Petitioners,   CERTIFICATE OF SERVICE
  19   v.
  20   Gregory J. Archambeault, San Diego
       Field Office Director, Immigration and
  21   Customs Enforcement, et al.,
  22                      Defendants-
                          Respondents.
  23

  24
              I am a citizen of the United States and am over the age of eighteen years, and
  25
       not a party to the within action. My business address is Struck Love Bojanowski &
  26
       Acedo, PLC, 3100 West Ray Road, Suite 300, Chandler, AZ 85226. On April 27,
  27
       2020, I served the following document(s):
  28

       Certificate of Service                                       3:20-cv-00756-DMS-AHG
Case 3:20-cv-00756-DMS-AHG Document 27-1 Filed 04/27/20 PageID.938 Page 2 of 2



   1
        RESPONDENTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR CLASS
   2    CERTIFICATION RE: OTAY MESA SUBCLASS and this CERTIFICATE
                              OF SERVICE
   3
                    BY MAIL: by placing the document(s) listed above in a sealed
   4          envelope with postage thereon fully prepaid, in the United States Mail at
              Phoenix, Arizona addressed as set forth below.
   5
                     BY ELECTRONIC SUBMISSION: per Court Order, submitted
   6          electronically by CM/ECF to be posted to the website and notice given to all
              parties that the document(s) has been served.
   7
                      Monika Yvette Langarica
   8                  Bardis Vakili
                      John David Loy
   9                  Jonathan Paul Markovitz
                      Kimberly Robin Grano
  10                  ACLU of San Diego & Imperial Counties
                      P.O. Box 87131
  11                  San Diego, CA 92108
                      Phone: 619-232-2121
  12                  Fax: 619-232-0036
                      mlangarica@aclusandiego.org
  13                  bvakili@aclusandiego.org
                      davidloy@aclusandiego.org
  14                  jmarkovitz@aclusandiego.org
                      kgrano@aclusandiego.org
  15
                      Attorneys for Plaintiffs-Petitioners
  16
                      U S Attorneys’ Office Southern District of California
  17                  Civil Division
                      880 Front Street, Suite 6253
  18                  San Diego, CA 92101
                      Phone: 619-557-5662
  19                  Fax: 619-557-7122
                      Efile.dkt.civ@usdoj.gov
  20
                      Attorneys for Defendants-Respondents
  21
             I declare that I am employed in the office of a member who is admitted pro
  22   hac vice in this Court at whose direction the service was made. I declare under
       penalty of perjury that the forgoing is true and correct.
  23
              Executed on April 27, 2020, at Chandler, Arizona.
  24

  25                                                   s/ Daniel P. Struck
  26

  27

  28

       Certificate of Service                      2                  3:20-cv-00756-DMS-AHG
